Citation Nr: 1141039	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-42 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for speech difficulties and vocal cord damage due to lung cancer surgery and prosthesis surgery at the VA Medical Center in West Palm Beach, Florida. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran had active military service from April to July 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, to support his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence (a doctor's supporting statement) and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.3104 (2010).

Because of his age, the Board advanced the Veteran's claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Board subsequently, in February 2011, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development especially included obtaining a supplemental medical opinion.

FINDINGS OF FACT

1.  The Veteran's left vocal cord paralysis was either caused or aggravated by the surgery and/or endotracheal intubation done at the VA medical center (VAMC) on April 23, 2007.

2.  But the most probative medical evidence indicates the proximate cause of this additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical staff and was a reasonably foreseeable consequence. 

3.  The Veteran also had signed an informed consent form on April 10, 2007 clearly listing nerve damage as one of the potential complications of the surgery.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for speech difficulties and vocal cord damage due to lung cancer surgery and prosthesis surgery performed by VA.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


The duty to notify has been satisfied in this case by way of letters to the Veteran dated in February and September 2008.  The letters informed him of the evidence required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The initial letter in February 2008 also apprised him of the downstream disability rating and effective date elements of his claim, in compliance with Dingess.  Both letters also were sent prior to the initial adjudication of his claim in the January 2009 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  He therefore has received all required notice concerning his claim.

VA also fulfilled its duty to assist him with his claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained medical opinions in December 2008 and March 2011 to determine whether he has additional disability as a result of his surgeries performed by VA on April 23, 2007 and August 20, 2007 and, if so, whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical staff, whether the additional disability was a reasonably foreseeable consequence, and whether there was informed consent.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most recent opinion complies with the Board's February 2011 remand directives insofar as addressing these determinative issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders).

The Veteran's representative requested that the Board remand the claim to determine whether quality-assurance records maintained by VA exist and, if so, to obtain them for use in deciding this appeal.  The Board does not find this necessary.  The VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process or outcome of health care provided by VA.  See 38 U.S.C.A.§ 17.500(c) (2011).  Records and documents associated with the quality-assurance program are confidential and privileged and may not be disclosed except as provided by law.  See 38 U.S.C.A. § 5705(a)  (West 2002). 

The statute and VA regulations promulgated there under, found at 38 C.F.R. §§ 17.500 to 17.511 (2011), contain detailed rules regarding the disclosure of quality-assurance information both inside and outside VA.  The statute specifies that "[n]othing in this section shall be construed as limiting the use of records and documents described in Subsection (a) of this section within the Department (including contractors and consultants of the Department)."  38 U.S.C.A. § 5705(b)(6) (West 2002).  Construing this provision, VA regulations state that "[a]ccess to confidential and privileged quality-assurance records and documents within the Department...is restricted to VA employees...who have a need for such information to perform their Government duties... and who are authorized access by the VA medical facility Director, Regional Director, the Under Secretary for Health, or their designees, or by the regulations in §§ 17.500 through 17.511."  38 C.F.R. § 17.508(a) (2011). 

It appears from the wording of 38 C.F.R. § 17.508(a) that the need for quality-assurance documents for the performance of governmental duties does not by itself suffice to authorize access to quality-assurance documents, given that further authorization, either through one of the specific authorizations found in the regulations or by the direction of specific VA personnel, is required.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R. § 17.508, nor is there any existing directive or manual provision providing the requisite authorization. 

The Board believes that the language of 38 C.F.R. § 3.508(a) may not be construed to permit the procurement of quality-assurance records by VA personnel, including adjudication personnel, without further authorization.  This is particularly so in view of the fact that the regulations also specify that efforts must be made to protect the identities of peer reviewers and that notice of penalties for unauthorized disclosure must be provided.  It is significant that no procedures relating to the use and handling of quality-assurance records during claims adjudication or as to any controls that might be placed on relocation to claims folders have been established.  The Board does not have the authority to invalidate VA regulations or adjudicative manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in its decisions by the regulations of the department and instructions of the Secretary).  Furthermore, procurement of quality-assurance records would necessarily entail their disclosure to the Veteran's representative.  Redisclosure of quality-assurance records is subject to the disclosure rules set forth in regulations §§ 17.500 through 17.511, and no specific reference to claims representatives is found therein.  See 38 C.F.R. § 17.510  (2008).  Unauthorized disclosure may lead to monetary penalties.  See 38 C.F.R. § 17.511 (2011). 

For these reasons, in the absence of any specific provisions of the law or regulations authorizing access to quality-assurance records for adjudicative use, the Board finds that it is not required to obtain such records pursuant to the duty to assist under the VCAA.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA. 

II.  Legal Criteria

Compensation benefits may be awarded for a "qualifying additional disability" under the provisions of 38 U.S.C.A. § 1151 in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service, or, in this particular instance, to an episode of VA treatment, generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, at 494-97 (1997). 

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" (or again, here, a § 1151 claim).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has a condition related to or the result of his VA treatment, or whether lay evidence will suffice, depends on the nature of his present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition that may have resulted from the treatment in question).  Savage, 10 Vet. App. a 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But, again, supporting medical evidence is required when the type of condition at issue is not readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


III.  Analysis

The records show the Veteran had lung cancer surgery on April 23, 2007 at the VAMC in West Palm Beach, Florida, under the direction of a VA surgeon.  Following that procedure, the Veteran developed speech difficulties and was diagnosed with paralysis of the left vocal cord.  On August 20, 2007, he underwent a thyroplasty prosthesis to address this condition.  However, while his voice problems improved, he continued to have additional speech difficulties.

The Veteran asserts he is entitled to section 1151 compensation on the grounds that the left vocal cord paralysis resulted from the lung cancer surgery and, in spite of having had additional surgery, he has additional disability as a consequence.  He further maintains the left vocal cord paralysis was due to negligence of the VA surgical team and that he did not provide informed consent for this procedure. 

The first determination is whether the Veteran has additional disability affecting his speech as a result of either surgery performed by VA.  See 38 C.F.R. § 3.361(b).  Several pieces of medical evidence support this initial element of his claim.  The most probative evidence is the March 2011 VA examination report obtained on remand.  This report notes that a VA physician had reviewed the claims file and determined "it is at least as likely as not that [the Veteran's] left vocal cord paralysis is aggravated or caused by the surgery and/or endotracheal intubation done on April 23, 2007."

In addition, a November 2010 letter from B.M., M.D., a physician at the West Palm Beach VAMC, also indicates the Veteran developed left vocal cord paralysis/palsy as a result of the April 2007 lung cancer surgery.  Dr. B.M. explained that the Veteran was unable to speak and was having problems with aspiration while eating.  Dr. B.M. then goes on to note that subsequently, in August 2007, the Veteran underwent a thyroplasty with a silastic implant into the left vocal cord.  This procedure apparently improved his voice somewhat, but he still is very hoarse and has a weak voice.  His aspiration also improved, but he continues to have shortness of breath on exertion.  And lastly, the December 2008 VA examination report notes that the Veteran has a poorly mobile or immobile left vocal cord related to the April 2007 lung surgery.

In light of these medical opinions, there is no disputing that the Veteran has met the first element that he suffered additional disability as a result of VA surgical treatment. Therefore, resolution of this appeal turns on whether this additional disability was a reasonably foreseeable complication of this type of procedure and whether the VA treatment in question did not meet acceptable standards, i.e., involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, and whether he did not provide his informed consent to the procedure.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c)(1).  See also VAOPGCPREC 40-97 (Dec. 31, 1997). 

Concerning this element of his claim, the December 2008 VA examination report indicates that, while such injury to the left vocal cord may be an expected complication of this type of lung cancer, the examiner was unable to provide an opinion whether this is related to any negligence on the part of VA.  In the February 2011 remand, the Board found that this opinion is inadequate for adjudication purposes because: (1) to the extent it addresses whether the Veteran's additional disability is a reasonably foreseeable consequence, it does so in equivocal terms, lacking the requisite degree of medical certainty; and (2) it fails to address the issue of whether there was any negligence or substandard care on VA's part.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one). 

As a result, the Board remanded the case for a supplemental medical opinion to address these deficiencies.  This opinion was provided in a March 2011 VA examination report.  Based on a review of the claims file, the examining physician opined that the Veteran's left vocal cord damage and speech difficulties were a reasonably foreseeable complication of the type of lung cancer surgery VA performed.  The examiner also noted that the Veteran had signed an informed consent form on April 10, 2007, which clearly lists nerve damage as one of the potential complications of the surgery.  The examiner then indicated that there was no evidence in the chart of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner also stated that

a thorough review of the current medical/thoracic surgery/anesthesia literatures and the medical chart including the preoperative consent the patient has signed on 00/00/0000 has affirmed that transient or permanent laryngeal nerve (s) damage is one of the potential complications of the kind of surgery and/or endotracheal intubation he had on 4/23/07.  Therefore, after a careful review of his medical chart entries before, during and after his surgery on 4/23/2007, the author of this review had to conclude that however his left vocal cord paralysis might have been as likely as not causes by the surgical and/or anesthesia procedure (s) he had on 4/23/2007, no evidence of negligence by any of the care providers was found.

Based on this opinion, while the evidence establishes that the Veteran's left vocal cord paralysis was either aggravated or caused by the surgery and/or endotracheal intubation done by VA on April 23, 2007, this was a reasonably foreseeable consequence - which the Veteran acknowledged when he signed an informed consent form - and was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical staff.  Since the March 2011 medical opinion was based on a review of the claims file and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  In other words, the examining physician in March 2011 applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.) 

The Board also has considered the Veteran's lay statements and hearing testimony in support of his claim.  The Board acknowledges that he is competent, even as a layman, to describe his speech difficulties following the two surgical procedures at issue.  See Buchanan, 451 F.3d at 1336 (holding that both lay and medical evidence must be considered in a claim for service connection).  But he is not competent to attribute his additional disability to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical staff.  Instead, this determination requires supporting medical evidence by a competent medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).  Hence, the Veteran's statements concerning this aspect of his claim cannot be considered in evaluating the evidence. 

The Board therefore finds that the preponderance of the evidence is against the claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for speech difficulties and vocal cord damage due to lung cancer surgery and prosthesis surgery performed by VA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim is denied.



ORDER

The claim § 1151 compensation for speech difficulties and vocal cord damage due to lung cancer surgery and prosthesis surgery performed by VA is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


